Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on 09/29/19 and examiner's initiative interview held on 02/23/21.
Claims 1-2, 4-5, 7-12, 17-18 & 20-24 are under examination.
Claims 1, 3-4, 6-7, 11, 17, 20 & 24 are previously amended and claims 1-2, 4-5, 7, 12, 17-18 & 20 are currently amended.
Claims 13-16 & 25 are previously cancelled and claims 3, 6 & 19 are currently cancelled.
Claims 3, 6, 13-16, 19 & 25 are cancelled. 


Information Disclosure Statement
7.	The information disclosure statement(s) submitted on 09/29/19 & 04/29/20 have being considered by the examiner and are made of record in the application file. 

Priority
8.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
9.	The drawings filed on 09/29/19 are accepted by the examiner.


CLAIM INTERPRETATION

10.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

11.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: “a detection window determining module configured to...”, “a detection window determining module configured to...”, “a power determining module configured”, “a time location estimating module configured”, “a timing location detecting module configured”, “an index value and frequency offset module configured”, “a timing position estimation error module configured” and “a real timing position module configured” in claims 4 & 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (Figures 6, 9, Paragraphs 0075-0077 & 00103-00108) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


EXAMINER’S AMENDMENT
12.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
13.	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Charles Gary (Reg. No. 61, 245) on 02/23/21.
14.	The drawing (FIG. 1) is amended as follow:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

15.	The abstract is amended as follow:
“Disclosed in the present application is a method and a device of estimating a timing location. The method  includes: for each preamble subsequence, acquiring a detection window in which a peak value of a correlation value power of each preamble subsequence is located; accumulating the correlation value powers of all corresponding locations in the acquired detection window of each preamble subsequence, to obtain a cumulative sum of the correlation value powers corresponding to each location, wherein, in the accumulation, the correlation value powers of the preamble subsequence are within detection window in which peak values of respective correlation value powers are located; determining, according to the cumulative sum of the correlation value powers, peak power and noise power; and estimating, according to the peak power and the noise power, a timing location. The present application can solver the problem of a current M-stage preamble sequence solution in which a larger large frequency offset greatly impacts timing location estimation precision.”

16.	The title is amended as follow:
“METHOD AND DEVICE OF ESTIMATING TIMING LOCATION OF ROUND TRIP TIME”

17.	The claims are amended as follow:
1.	(Currently Amended) A method of a device for estimating a timing location of Round Trip Time (RTT), the method comprises: 
obtaining, for each preamble subsequence, a detection window where a peak value of a correlation value power of each preamble subsequence is located;
accumulating correlation value powers of all corresponding positions in the detection window obtained of each preamble subsequence to obtain a cumulative sum of the correlation value powers corresponding to each position, wherein the correlation value powers of each preamble subsequence used for the accumulation are correlation value powers in a detection window where a peak value of a respective correlation value power of each preamble subsequence is located;
determining a peak power and a noise power according to the cumulative sum of the correlation value powers;
estimating the timing location of the Round Trip Time (RTT) according to the peak power and the noise power;
wherein the accumulating correlation value powers of all corresponding positions in the detection window obtained of each preamble subsequence to obtain a cumulative sum of the correlation value powers corresponding to each position, comprises:
if there are M preamble subsequences, the cumulative sum of the correlation value powers of the M preamble subsequences is:

    PNG
    media_image2.png
    49
    164
    media_image2.png
    Greyscale
, wherein 
    PNG
    media_image3.png
    25
    57
    media_image3.png
    Greyscale
 represents a correlation value power of a kth sample value of a detection window where an mth preamble subsequence is located, 1≤k≤Ncs, and Ncs is the length of the detection window.
2. 	(Currently Amended) The method of claim 1, wherein the obtaining a detection window where a peak value of a correlation value power of each preamble subsequence is located, further comprises:
obtaining a detection window where a peak value of a correlation value power of each preamble subsequence is located after estimating  the timing location.
3. 	(Cancelled).
4.	 (Currently Amended) A device of estimating a timing location of Round Trip Time (RTT), the device comprises: 
a detection window determining module configured to obtain, for each preamble subsequence, a detection window where a peak value of a correlation value power of each preamble subsequence is located;
a correlation value power cumulative sum module configured to accumulate correlation value powers of all corresponding positions in the detection window obtained of each preamble subsequence to obtain a cumulative sum of the correlation value powers corresponding to each position, wherein the correlation value powers of each preamble subsequence used for the accumulation are correlation value powers in a detection window where a peak value of a respective correlation value power of each preamble subsequence is located;
a power determining module configured to determine a peak power and a noise power according to the cumulative sum of the correlation value powers;
of the Round Trip Time (RTT) according to the peak power and the noise power;
wherein the correlation value power cumulative sum module is further configured so that when accumulating correlation value powers of all corresponding positions in the detection window obtained of each preamble subsequence to obtain a cumulative sum of the correlation value powers corresponding to each position, if there are M preamble subsequences, the cumulative sum of the correlation value powers of the M preamble subsequences is:

    PNG
    media_image2.png
    49
    164
    media_image2.png
    Greyscale
, wherein 
    PNG
    media_image3.png
    25
    57
    media_image3.png
    Greyscale
 represents a correlation value power of a kth sample value of a detection window where an mth preamble subsequence is located, 1≤k≤Ncs, and Ncs is the length of the detection window.
5. 	(Currently Amended) The device of claim 4, wherein the detection window determining module is further configured to:
obtain a detection window where a peak value of a correlation value power of each preamble subsequence is located after estimating the timing location.
6. 	(Cancelled).
7. 	(Currently Amended) A method of a device for estimating a timing location of Round Trip Time (RTT), the method comprises:
estimating the timing location TA of each preamble subsequence according to a peak value of a correlation value power and a noise power detected;

determining a timing position estimation error dT caused by the frequency offset according to the normalized frequency offset df and the root index value u of each preamble subsequence;
determining a real timing position TA_real according to the timing location TA of the round trip time (RTT) and the timing position estimation error dT of each preamble subsequence.
12.	 (Currently Amended) A device of estimating a timing location of Round Trip Time (RTT), the device comprises:
a timing location detecting module configured to estimate the timing location TA of each preamble subsequence according to a peak value of a correlation value power and a noise power detected;
a index value and frequency offset module configured to determine a root index value u and a normalized frequency offset df of each preamble subsequence;
a timing position estimation error module configured to determine a timing position estimation error dT caused by the frequency offset according to the normalized frequency offset df and the root index value u of each preamble subsequence;
a real timing position module configured to determine a real timing position TA of the Round Trip Time (RTT) real according to the timing location TA and the timing position estimation error dT of each preamble subsequence.
17.	(Currently Amended) A device of estimating a timing location of Round Trip Time (RTT), the device comprises: 

obtaining, for each preamble subsequence, a detection window where a peak value of a correlation value power of each preamble subsequence is located;
accumulating correlation value powers of all corresponding positions in the detection window obtained of each preamble subsequence to obtain a cumulative sum of the correlation value powers corresponding to each position, wherein the correlation value powers of each preamble subsequence used for the accumulation are correlation value powers in a detection window where a peak value of a respective correlation value power of each preamble subsequence is located;
determining a peak power and a noise power according to the cumulative sum of the correlation value powers;
estimating the timing location of the Round Trip Time(RTT) according to the peak power and the noise power; 
a transceiver configured to receive and transmit data under the control of the processor to perform processes of:
receiving and transmitting data according to [[the]]a  requirement of the processor;
wherein the processor is further configured so that when accumulating correlation value powers of all corresponding positions in the detection window obtained of each preamble subsequence to obtain a cumulative sum of the correlation value powers corresponding to each position, if there are M preamble subsequences, the cumulative sum of the correlation value powers of the M preamble subsequences is:

    PNG
    media_image4.png
    49
    165
    media_image4.png
    Greyscale
, wherein 
    PNG
    media_image3.png
    25
    57
    media_image3.png
    Greyscale
 represents a correlation value power of a kth sample value of a detection window where an mth preamble subsequence is located, 1≤k≤Ncs, and Ncs is the length of the detection window.
18. 	(Currently Amended) The device of claim 17, wherein the processor is further configured to:
obtain a detection window where a peak value of a correlation value power of each preamble subsequence is located after estimating the timing location.
19.	 (Canceled).
20. 	(Currently Amended) A device of estimating a timing location of Round Trip Time (RTT), the device comprises:
a processor configured to read programs in a memory to perform processes of:
estimating the timing location TA of each preamble subsequence according to a peak value of a correlation value power and a noise power detected;
determining a root index value u and a normalized frequency offset df of each preamble subsequence;
determining a timing position estimation error dT caused by the frequency offset according to the normalized frequency offset df and the root index value u of each preamble subsequence;
determining a real timing position TA of the Round Trip Time (RTT) real according to the timing location TA and the timing position estimation error dT of each preamble subsequence; 

receiving and transmitting data according to the processor's requirement.


Allowable Subject Matter
18.	Claims 1-2, 4-5, 7-12, 17-18 & 20-24 are allowed.
19.	The following is a statement of reasons for the indication of allowable subject matter: 
20.	Amended claim 1, 4, 7, 12, 17 & 20 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations.
In claims 1, 4 & 17: “wherein the accumulating correlation value powers of all corresponding positions in the detection window obtained of each preamble subsequence to obtain a cumulative sum of the correlation value powers corresponding to each position, comprises:
if there are M preamble subsequences, the cumulative sum of the correlation value powers of the M preamble subsequences is:

    PNG
    media_image5.png
    39
    128
    media_image5.png
    Greyscale
, wherein 
    PNG
    media_image6.png
    20
    47
    media_image6.png
    Greyscale
 represents a correlation value power of a kth sample value of a detection window where an mth preamble subsequence is located, 1≤k≤Ncs, and Ncs is the length of the detection window.” in combination with other limitations recited as specified in claims 1, 4 & 17.
In claims 7, 12 & 20: “determining a real timing position TA real according to the timing location TA and the timing position estimation error dT of each preamble subsequence.” in combination with other limitations recited as specified in claims 7, 12 & 20.
21.	In claims 1, 4 & 17: Note that the first closest prior art CATT, NPL document, “On NR RACH Preamble Design” (as disclosed in the IDS) discloses a device of estimating a timing location (See Page 6; NR PRACH timing estimation), the device comprises: 
obtaining, for each preamble subsequence, a detection window where a peak value of a correlation value power of each preamble subsequence is located (See Page 7; 1st paragraph, NR option 4, 1st and 2nd preamble sequences are detected together); wherein the correlation value powers of each preamble subsequence used for the accumulation are correlation value powers in a detection window where a peak value of a respective correlation value power of each preamble subsequence is located (See page 11, last paragraph; NR PRACH option 4);
determining a peak power and a noise power according to the cumulative sum of the correlation value powers (See page 11, last paragraph; NR PRACH option 4);
Note that the second prior art Bin (EP 2 439 973) (as disclosed in the IDS) discloses a processor (See FIG. 5; Processing unit 20) configured to read programs in a memory to perform processes of: 
estimating the timing location according to the peak power and the noise power (See Para. 0055; determining whether all correlation peak values and recording the correlation peak value exceeding the second detection threshold and the timing location); 
a transceiver configured (See FIG. 5; receiving unit 10) to receive and transmit data under control of the processor to perform a process of:
(See Para. 0055).
Note that the third prior art, Chinese application (CN 104135774 A) (as disclosed in the IDS) discloses accumulating correlation value powers of corresponding positions in the detection window obtained of each preamble subsequence to obtain a cumulative sum of the correlation value powers corresponding to each position (See Para. 0024-0042; obtaining a sub-sequence of a local sequence and carrying out accumulation result).
22.	In claims 7, 12 & 20: Note that the first second prior art Bin (EP 2 439 973) (as disclosed in the IDS) discloses a device of estimating a timing location (See Page 6; NR PRACH timing estimation), the device comprises: 
determining a root index value u and a normalized frequency offset df of each preamble subsequence (See Page 4; section 4; the impact of frequency offset on the time offset);
a transceiver (See FIG. 5; receiving unit 10) configured to receive and transmit data under the control of the processor to perform processes of:
receiving and transmitting data according to the processor's requirement See Para. 0055).
Note that the second prior art, Bin et al. (EP 2 439 973) (as disclosed in the IDS) discloses a processor (See FIG. 5; Processing unit 20) configured to read programs in a memory to perform processes of: 
estimating a timing location TA of each preamble subsequence according to a peak value of a correlation value power and a noise power detected (See Para. 0055; determining whether all correlation peak values and recording the correlation peak value exceeding the second detection threshold and the timing location).
Note that the third prior art, Chinese application (CN 104135774 A) (as disclosed in the IDS) discloses determining a timing position estimation error dT caused by the frequency offset according to the normalized frequency offset df and the root index value u of each preamble subsequence (See Para. 0024-0042; an anti-frequency-offset detection method for random access preamble and determining according to the peak value of an accumulation results)
 23.	Thus, neither CATT, Bin nor Chinese Application, individually or in combination disclose or render obvious the above italic limitations as claim in claimed.
24.	Amended claims 1-2, 4-5, 7-11, 12, 17 & 20-24 are allowable over 35 U.S.C 112, 2nd paragraph since the claims have been amended to include “who is performing the steps” and “estimating a location of what”. Thus the claims are statutory under 35 U.S.C 112, 2nd since they are now reciting a device and a round trip time (RTT).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
25.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Fertonani et al. 2018/0310305 A1 (See FIG. 3 & Para. 0345 & 0378).
B.	Kilian et al. 2019/0036757 A1 (See FIG. 1 & Para. 0127, 0190 & 0258).
C.	Sayana et al. 2014/0010126 A1.

E.	Kwak et al. 2019/0053089 A1.
F.	Ryu et al. 2019/0090258 A1.
H.	Liou et al. 2018/0368142 A1.

26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469